Title: From James Madison to Joseph Jones, 5 December 1780
From: Madison, James
To: Jones, Joseph


Dear Sir.Philada. Decr. 5th. 1780
I had yours of the 25th. Ulto. by yesterdays post. I congratulate you, on the deliverance of our Country from the distresses of actual invasion. If any unusual forbearance has been shewn by the British Commanders, it has proceeded rather I presume from a possibility that they may some time or other in the course of the war repossess what they have now abandoned than from a real disposition to spare. The proceedings of the Enemy to the Southward prove that no general change of system has taken place in their military policy.
We had letters yesterday from Mr. Jay & Mr. Carmichael as late as the 4 & 9th of September. Mr. Jay informs us that it is absolutely necessary to cease drawing bills on him; that 150,000 drs. to be repd. in three years with some aid in cloathing &c is all that the Court will advan[ce] for us. The general tenor of the letters is that our affairs there make little progress, that the Court is rather backward, that the navigation of the Mississippi is likely to prove a very serious difficulty, that Spain has herself been endeavoring to borrow a large sum in France on which she meant to issue a paper currency, that the terms & means used by her displeased Mr. Necke[r] who in consequence threw such discouragements on it, as in tur[n] were not very pleasing to the Spanish Minister, that Mr. Cumberland is still at Madrid labouring in concert with other Secret Emissaries of Britain to give unfavorable impressions of our Affairs, that he is permitted to keep up a correspondence by his Couriers with London, that if negociations for peace should be instituted this winter, as Spain has not yet taken a decided part with regard to America England will probably chuse to make Madrid rather than Versailles the seat of it. However unfavorable many of these particulars may appear, it is the concurrent representation of the above Ministers that our disappointment of pecuniary succour at Madrid is to be imputed to the want of ability and not of inclination to supply us, that the steadiness of his Catholic Majesty is entirely confided in by the French Ambassador, and yt. the mysterious conduct of Mr. Cumberland and of the Court of Spain towards him, seems to excite no uneasiness in the Ambassador. The letters add that on the pressing remonstrances of France & Spain Portugal had agreed to shut her ports against English prizes, but that she persisted in her refusal to accede to the armed neutrality.
The recipt of the foregoing intelligence has awakened the attention of the Georgia Delegates to their motion of which I informed you particularly by Col. Grayson. It has lain ever since it was made undisturbed on the table. This morning is assigned for the consideration of it, and I expect it will without fail be taken up. I do not believe Congress will adopt it without the express concurrence of all the States immediately interested. Both my principles & my instructions will determine me to oppose it. Virga. & the United States in general are too deeply interested in the subject of controversy to give it up as long as there is a possibility of retaining it. And I have ever considered the mysterious & reserved behaviour of Spain, particularly her backwardness in the article of money as intended to alarm us into concessions rather than as the effect of a real indifference to our fate or to an alliance with us. I am very anxious notwithstanding to have an answer to my letter by Grayson.
We had a letter yesterday also from Mr. Adams who was at Amsterdam; and several others from him a few days before. Searl who carried despatches relating to the object of Mr. Laurens’ Mission had fortunately arrived; though Mr. Adams gives no very sanguine idea of a successful result. The news of the fate of the Quebec & Jamaica fleets arrived in London pretty nearly about the same time and had a very material effect both on stocks and on ensurance.
Information from the W. Indies gives a tragical picture of the effects of the tempest. Martinique has suffered very considerably in their Shipping and Seamen. The English have certainly lost the Ajax a Ship of the line & 2 frigates stationed off St. Lucie to intercept the Martinique trade with almost the whole of their crews, and there is great reason to suppose that several others which are missing have shared the like fate. St. Lucie is entirely defaced. In Barbadoes scarce a house remains entire, and 1500 lives at least are lost. One of the largest Towns in Jamaica has been totally swept away and the insland [island or inland?] otherwise greatly damaged. The Spaniards too on Cuba have not escaped, and there is a report that their fleet on its way to Pensacola has been so disabled & dispersed, that the expedition is for the present frustrated. This morning’s paper which I this moment looked into has I perceive [a more par]ticular acct. of the disaster in W. Indies than I had befo[re read but] the St. Lucie paper says nothing of the loss of the Ajax &. but only tha[t] they were driven to sea[.] I am less confident as to the fact, though it might be intentionally omitted or not known there.
It is not without reluctance that I trust this to the conveyance by post. If I had less experienced his punctuality in our correspondence or knew of a better opportunity I should act otherwise. As it is I consider the importance of your knowing the particulars from Spain as a ballance for the risk.
We have in Town at present several gentlemen of distinction from the French army. Among them the Chev: de Chatteleux the 2d. in comman[d] a man of sense politeness & letters. The Viscompt de Noailles brother in law to the Marquis de la fayette, and Baron de Montesquieu grand son to the great Montesquieu. I hope I shall soon hear of your taking up the back lands & the confederation. I have not time to consult Dunlap.
Adieu.
J. Madison Jr.
